IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                    NO. 427
                                     :
         AMENDMENT OF RULES 4.2 AND :                     JUDICIAL ADMINISTRATION
         4.4 OF THE CODE OF JUDICIAL :
         CONDUCT                     :                    DOCKET
                                     :
                                     :




                                                  ORDER


PER CURIAM

        AND NOW, this 18th day of September, 2014, IT IS ORDERED pursuant to
Article V, Section 10 of the Constitution of Pennsylvania that Rules 4.2 and 4.4 of the
Code of Judicial Conduct of 2014 are amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.